                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No.19-cv-06505-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF CONDITIONAL
                                                 v.                                          DISMISSAL
                                   9

                                  10     TIZIANA PARISI, et al.,                             Re: Dkt. No. 21
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have advised the court that they have agreed to a settlement of this case. Dkt.

                                  14   No. 21. IT IS HEREBY ORDERED that this case be dismissed without prejudice. However, if

                                  15   any party certifies to this court, within sixty (60) days, that settlement has not occurred, this Order

                                  16   shall be vacated and the case reopened.

                                  17

                                  18   Dated: February 12, 2020

                                  19                                                     ______________________________________
                                                                                         WILLIAM H. ORRICK
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
